Title: To George Washington from Edmund Randolph, 3 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Monday Evening. 3d Mar. 94.
          
          E. Randolph has the honor of informing the President, that he has shewn the draught of
            the letter, to Colo. Hamilton who approved it, except in a word, or two. The commercial
            resolutions being postponed to Monday, E.R. will take, with the President’s permission, to morrow, in order to revise the letter, and examine some
            fresh complaints, which have come in to-day.
        